                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

EUNICE PILETTE                           CASE NO. 6:17-CV-01672 LEAD
                                         6:18-CV-00602 MEMBER

VERSUS                                   JUDGE JUNEAU

UNITED MARINE OFFSHORE LLC MAGISTRATE JUDGE HANNA
ET AL

                          MEMORANDUM RULING

      Before the Court is the Joint Motion to Strike Jury Demand filed by United

Marine Offshore, LLC and Warrior Energy Services Corp. (Rec. Doc. 62). No party

has opposed. Considering the evidence, the law, and the arguments of the parties,

and for the reasons fully explained below, the Joint Motion to Strike Jury Demand

is GRANTED.

                              Factual Background

      Eunice Pilette, a tank cleaner employed by Francis Drilling Fluids, filed suit

in state court for injuries allegedly sustained while he was aboard the lift boat

Superior Result when it was involved in a collision with the M/V Miss Allie. (Rec.

Doc. 1-2). The incident occurred on the Outer Continental Shelf at Ship Shoal Block

58 in the Gulf of Mexico. (Rec. Doc. 14, p. 2, adopted by Doc. 15). Warrior owned

and operated the L/B Superior Result, and United Marine owned the M/V Miss Allie.

This Court previously held that federal jurisdiction existed by virtue of the Outer
Continental Shelf Lands Act. (Rec. Doc. 14, adopted by Doc. 15). Subsequently,

United Marine and Warrior filed Answers to Pilette’s Petition with demands for jury

trial. United Marine also filed a Complaint under the Limitation of Liability Act,

which was consolidated with the instant matter. (Rec. Doc. 17). United Marine and

Warrior now move to strike their jury demands.

                                  Applicable Law

             The Constitution provides that the judicial power of the federal
      courts “shall extend ... to all Cases of admiralty and maritime
      Jurisdiction.” U.S. Const. art. III, § 2, cl. 1. Congress implemented this
      constitutional grant through *188 28 U.S.C. § 1333(1), which provides
      that the district courts have original jurisdiction over “[a]ny civil case
      of admiralty or maritime jurisdiction, saving to suitors in all cases all
      other remedies to which they are otherwise entitled.” This statutory
      grant gives federal courts jurisdiction over all admiralty and maritime
      cases, regardless of the citizenship of the parties or the amount in
      controversy.

             Under the “saving to suitors” clause in § 1333, a plaintiff whose
      claim does not fall within the exclusive admiralty jurisdiction of the
      federal courts may bring her claim “at law” in state court. The saving
      to suitors clause also allows a plaintiff to bring her claim “at law” under
      the federal court's diversity jurisdiction, provided the requirements for
      diversity and amount in controversy are met. Atl. & Gulf Stevedores,
      Inc. v. Ellerman Lines, Ltd., 369 U.S. 355, 359–60, 82 S.Ct. 780, 7
      L.Ed.2d 798 (1962); see also 14A Charles Alan Wright et al., Federal
      Practice and Procedure § 3672 (3d ed.1998) (noting that a plaintiff with
      a claim cognizable in admiralty and at law has three choices: she may
      bring her suit in federal court under admiralty jurisdiction, in federal
      court under diversity jurisdiction, or in state court).

             When a plaintiff's claim is cognizable under admiralty
      jurisdiction and some other basis of federal jurisdiction, the Federal
      Rules of Civil Procedure allow the plaintiff to expressly designate her
      claim as being in admiralty.
                                          2
      Luera v. M/V Alberta, 635 F.3d 181, 187–88 (5th Cir. 2011) (Citations
      omitted.)

      Rule 9(h) provides that “[i]f a claim for relief is within the admiralty or

maritime jurisdiction and also within the court's subject-matter jurisdiction on some

other ground, the pleading may designate the claim as an admiralty or maritime

claim for purposes of Rule ... 38(e),” which allows for bench trials in maritime cases.

See Fed.R.Civ.P. 38(e).1 In such a case, “the election made available to the pleader

pursuant to Rule 9(h) is dispositive.” See Harrison v. Flota Mercante

Grancolombiana, S.A., 577 F.2d 968, 986 (5th Cir.1978). There is no right to a jury

trial where the complaint contains a statement identifying the claim as an admiralty

or maritime claim, even though other grounds for federal jurisdiction also exist.

T.N.T. Marine Service, Inc. v. Weaver Shipyards & Dry Docks, Inc., 702 F.2d 585,

587 (5th Cir.1983).

      Although Rule 9(h) appears to require an affirmative statement from the

plaintiff to invoke the admiralty rules for claims cognizable under admiralty and

some other basis of jurisdiction, the Fifth Circuit has held that the mere assertion of

admiralty jurisdiction as a dual or an alternate basis of subject matter jurisdiction for




1
      Rule 38 provides the procedural rules governing the right to trial by jury as declared by the
      Seventh Amendment, and it specifically excepts admiralty and maritime claims from its
      scope to the extent that Rule 38(e) declares the rules “do not create a right to a jury trial on
      issues in a claim that is an admiralty or maritime claim under Rule 9(h).”
                                                 3
a claim is sufficient to make a Rule 9(h) election to proceed in admiralty for that

claim. In T.N.T. Marine Service, Inc. v. Weaver Shipyards & Dry Docks, Inc., 702

F.2d 585, 587–588 (5th Cir.1983), the court held that by the “simple statement

asserting admiralty or maritime claims” the plaintiff had elected to proceed under

admiralty jurisdiction and procedures even without an explicit reference to Rule

9(h). See also Gilmore v. Waterman Steamship Corp., 790 F.2d 1244, 1246 (5th

Cir.1986) (If a party asserts both admiralty and diversity jurisdiction, the court will

treat the claim as though a Rule 9(h) declaration has been made.); Durden v. Exxon

Corp, 803 F.2d 845, 849 n. 10 (5th Cir.1986) (Plaintiff's allegation of admiralty as

an alternative basis of jurisdiction was sufficient to make a Rule 9(h) election.). More

recently, in Luera v. M/V Alberta, the Fifth Circuit again explained that:

      [I]n this circuit a plaintiff who asserts admiralty jurisdiction as a basis
      for the court's subject matter jurisdiction over a claim has automatically
      elected under Rule 9(h) to proceed under the admiralty rules, even if
      she states that her claim is also cognizable under diversity or some other
      basis of federal subject matter jurisdiction.

      635 F.3d at 189.

      Pilette’s suit, resulting from the collision of a lift boat and a vessel offshore,

is “based on the provisions of the General Maritime Law, as well as on the Savings

to Suitors Clause, of the Judiciary Act of 1789 and 28 U.S.C. §1333.” (Rec. Doc. 1-

2, ¶1). He did not specifically designate his claim under Rule 9(h) or as an admiralty

and maritime claim. In Dunning v. Taylor Catering Co., this Court examined a

                                           4
similar situation, wherein the plaintiff did not specifically designate his claim as

arising under Rule 9(h), but alleged generally that his claims arose under 28 U.S.C.

1331, 1333, and 1337. Dunning v. Taylor Catering Co., No. 11-CV-1268, 2014 WL

726924, at *2 (W.D. La. Feb. 24, 2014). In finding that the plaintiff was not entitled

to a jury trial, this Court considered the totality of the circumstances and held that

the plaintiff had “sufficiently asserted admiralty/maritime jurisdiction as a basis for

the court's subject matter jurisdiction over his claims, and he has, therefore,

automatically elected under Rule 9(h) to proceed under the admiralty rules [such

that] the claims should be tried without a jury[.]” Id. at *4. Likewise, here, even

though Pilette has not specifically designated his claim under Rule 9(h), his

allegations assert claims based on general maritime law and specifically under 28

U.S.C. §1333. Notably, Pilette has not opposed Warrior and United Marine’s Motion

to Strike Jury Demand, which seeks to dismiss their own jury demand. Considering

the totality of the circumstances, the Court finds that Pilette has asserted a claim

under Rule 9(h) such that this matter should be tried as bench trial.

                                     Conclusion

      For the reasons discussed herein, Warrior and United Marine’s Motion to

Strike Jury Demand (Rec. Doc. 62) is GRANTED. This matter should be re-set as a

bench trial.




                                          5
     THUS DONE in Chambers, Lafayette, Louisiana on this 24th day of

September, 2019.

                               ______________________________
                               PATRICK J. HANNA
                               UNITED STATES MAGISTRATE JUDGE




                                 6
